COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CONNIE RAY PALMER,                              §              No. 08-20-00222-CV

                        Appellant,                §                Appeal from the

  v.                                              §               112th District Court

  TEXAS DEPARTMENT OF CRIMINAL                    §             of Pecos County, Texas
  JUSTICE,
                                                  §            (TC# P-12345-112-CV)
                         Appellee.
                                              §
                                            ORDER

       Because this is a civil suit and Appellant has not shown he is entitled to appointment of

counsel, his request for appointment of counsel is denied. However, the Court will provide the

Appellant with a copy of the clerk’s record for his records.

       IT IS SO ORDERED this 19th day of May, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.